DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
In claim 3, lines 7-9, "in an area on the right or the left of the position of the host vehicle" is repeated and should be omitted.  
In claim 6, line 6-7, “the coordinate plane” should read “the first coordinate plane” and claim 1 should be amended to read “a first two-dimensional coordinate plane” to allow for uniformity and to differentiate between the multiple coordinate planes.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is:  “a sensor configured to…” in claim 1, and “an external environment recognition unit configured to…” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant has provided sufficient structure for the claimed sensor on page 4, lines 13-15 of the specification as “The external environment sensors 14 include one or more cameras 40, one or more radars 42, and one or more LiDARs 44” and has provided sufficient structure for the claimed external environment recognition unit on page 7, lines 15-17, as “The external environment recognition unit 66 performs image processing … and object recognition”.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Medasani et al. (U.S. Patent No. 8537338; hereinafter Medasani).
Regarding claim 1, Medasani teaches a road surface detection device that detects a road surface of a road on which a host vehicle runs (Medasani: Col. 4, lines 11-13; i.e., the presently described sensing system detects streets, curbs, and medians in urban environments using 3D LIDAR sensed data 10),
the road 5surface detection device comprising: a sensor configured to detect three-dimensional positional information at individual detection points by scanning a layer that includes the road surface (Medasani: Col. 5, lines 14-17; i.e., conventional intensity data 10 is obtained from a terrestrial LIDAR sensor that generates a point cloud (of intensity data) 10 by scanning a laser across a scene from a 
and an external environment recognition unit configured to 10calculate two-dimensional positional information in which positional information in a height direction has been removed from the positional information at the individual detection points included in the layer (Medasani: Col. 5, lines 31-34; i.e., the 3D point cloud data is flattened by throwing away the z (depth) values and using only the x,y information so we can model the street related 2D points more effectively),
to calculate, based on the two-dimensional positional information, a point 15sequence of the individual detection points in a two-dimensional coordinate plane (Medasani: Col. 10, lines 49-54; i.e., the distances in the transition matrix are parsed (in sort order) to create a result matrix that tells the points that need to be preserved and the curb group they need to be assigned to. The result matrix is read and used to string the curb points into the corresponding curb lines),
and to detect a trench existing in the road surface in accordance with a state of change of the point sequence (Medasani: Col. 12, lines 23-25; i.e., if the abrupt gradient change indicates a depression, marking a point corresponding to the abrupt gradient change indicating a depression; the system may detect a depression, such as a trench, or a protrusion, such as a curb).
Regarding claim 2, Medasani teaches the road surface detection device according to claim 1. Medasani further teaches wherein the external environment recognition unit determines that a position where a position of the detection points rapidly changes is a position where the trench exists (Medasani: Col. 10, lines 1-10; i.e., each pixel is analyzed and those pixels whose max difference across other pixels within an 8-neighborhood is between 10 and 40 cm (the typical gradients that curbs have with streets--regions where an abrupt change of slope occurs as you traverse from the center of the street to the edges of the street) are computationally marked (see step 1055 of FIG. 10)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Medasani in view of Jahanshahi et al. (U.S. Publication No. 2013/0155061; hereinafter Jahanshahi).
Regarding claim 3, Medasani teaches the road surface detection device according to claim 1. Medasani further teaches wherein the external environment recognition unit determines that the trench exists on a right or a left of a position of the host vehicle in a width direction of the 30road (Medasani: Col. 10, lines 47-49; i.e., a transition matrix is created by computing the distance of the curb point to the street lines including references such as left, left middle, right middle, and right).
Medasani does not explicitly teach wherein the external environment recognition unit determines that the trench exists if there is a position where an interval that is equal to or greater than a given interval is present between the detection points that are adjacent to each other.
However, in the same field of endeavor, Jahanshahi teaches wherein the external environment recognition unit determines that the trench exists if there is a position where an interval that is equal to or greater than a given interval is present between the detection points that are adjacent to each other (Jahanshahi: Par. 71; i.e., the depth values of the pixels classified as deep regions may be examined to test if they are greater than a threshold (e.g., 10 mm)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road surface detection device of Medasani to have further incorporated wherein the external environment recognition unit determines that the trench exists if there is a position where an interval that is equal to or greater than a given interval is present between the detection points that are adjacent to each other, as taught by Jahanshahi. Doing so would allow the system to account for normal road surface roughness (Jahanshahi: Par. 71; i.e., to avoid false positive detections due to pavement surface roughness).
Regarding claim 4, Medasani teaches the road surface detection device according to claim 1, but Medasani does not explicitly teach wherein the external environment recognition unit 5determines that the trench exists if the point sequences in a plurality of the layers exhibit identical states of change.
However, in the same field of endeavor, Jahanshahi further teaches wherein the external environment recognition unit 5determines that the trench exists if the point sequences in a plurality of the layers exhibit identical states of change (Jahanshahi: Par. 93; i.e., FIG. 8 illustrates depth values obtained from manually measuring the depth of defects using a tape, compared with the values obtained from the autonomous method described above. Forty-eight depths were measured; Par. 102; the Otsu thresholding method may be performed on the histogram of the normalized depth values to discriminate between the depressed and flat regions; the system compares the point sequences at different depths to determine if the results are consistent with a depressed region or if an outlier exists).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Medasani in view of Niigaki et al. (JP Publication No. 2017223511, hereinafter Niigaki) and further in view of Sadasue (U.S. Patent No. 11245888; hereinafter Sadasue).
Regarding claim 5, Medasani teaches the road surface detection device according to claim 1. Medasani further teaches wherein the external environment recognition unit performs an operation of extracting, from the point sequence, a partial point sequence including a given number of detection points and an operation of calculating a maximum differential value 15of the partial point sequence while shifting along the point sequence an area in which the partial point sequence is extracted (Medasani: Col. 9, line 66 – Col. 10, line 10; i.e., all the data from the extracted slice is projected into an orthographic image with the max Z value representing the pixel intensity (see block 702 of FIG. 7). Each pixel is analyzed and those pixels whose max difference across other pixels within an 8-neighborhood (an 8-neighborhood are the eight surrounding neighbors of a pixel when considering a 3x3 grid where the pixel in question is located at the center of the 3x3 grid) is between 10 and 40 cm (the typical 
Medasani does not explicitly teach calculating a reciprocal of the maximum differential value, 
However, in the same field of endeavor, Niigaki teaches calculating a reciprocal of the maximum differential value (Niigaki: Par. 62; i.e., the flatness is obtained as the reciprocal of the plane approximation error; the system calculates a reciprocal of the maximum differential to determine the flatness of the road).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road surface detection device of Medasani to have further incorporated calculating a reciprocal of the maximum differential value, as taught by Niigaki. Doing so would allow the system to calculate the flatness or unevenness of a road surface (Niigaki: Par. 19; i.e., For each of the points, the flatness and the normal direction are calculated).
Medasani further does not explicitly teach wherein the external environment recognition unit determines 20that a position where the reciprocal of the maximum differential value becomes small is a position of the trench.
However, in the same field of endeavor Sadasue teaches wherein the external environment recognition unit determines 20that a position where the reciprocal of the maximum differential value becomes small is a position of the trench (Sadasue: See Fig. 19A; the position of the rut at its maximum depth is the location of the vertical line between the 3000 and 3500 width mark where the y-value becomes small).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road surface detection device of Medasani to have further 
Regarding claim 6, Medasani in view of Niigaki and Sadasue teaches the road surface detection device according to claim 5. Sadasue further teaches wherein the external environment recognition unit determines, as the position of the trench, a position in a width direction of the road where the reciprocal of the maximum differential value exhibits a convex shape toward zero in a coordinate plane that is different from the coordinate plane (Sadasue: Col. 27, lines 46-52; i.e., as indicated in FIG. 19A, the value of the rutting depth is calculated by determining a presumed surface profile (i.e., “base” in FIG. 19A) for the to-be inspected cross section area and calculating the maximum value of the line length extended to the most convex point (i.e., “value” in FIG. 19A) from the presumed surface profile with the right angle with respect to the presumed surface profile; Fig. 19 displays the reciprocal of the maximum differential value and a convex shape toward zero indicating a position of the rut)
and that has a first coordinate axis indicating a position of the partial point sequence in the width direction of the road (Sadasue: See Fig. 19A; the X-axis of the coordinate plane in Fig. 19A indicates the position of the point sequence along a width of the road)
and a second coordinate axis indicating the reciprocal of the maximum differential value - 20 -of the partial point sequence (Sadasue: See Fig. 19A; the Y-axis of the coordinate plane in Fig. 19A indicates the maximum differential at each point).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Medasani in view of Niigaki and Sadasue and further in view Jahanshahi. 
Regarding claim 7, Medasani in view of Niigaki and Sadasue teaches the road surface detection device according to claim 6, but does not explicitly teach wherein the external environment recognition unit determines, as the position of the trench, a position in the width direction of the road where the reciprocal of the maximum differential value exhibits the convex shape that has a depth not less than a given depth and a width not more than a given width.
However, in the same field of endeavor, Jahanshahi further teaches wherein the external environment recognition unit determines, as the position of the trench, a position in the width direction of the road (Jahanshahi: Par. 91; i.e., the distribution of the defects and their locations were obtained using captured coordinates during data collection) where the reciprocal of the maximum differential value exhibits the convex shape that has a depth not less than a given depth (Jahanshahi: Par. 64; i.e., defects in pavements may be defined as surface deformations that are greater than a threshold; Par. 71; i.e., the depth values of the pixels classified as deep regions may be examined to test if they are greater than a threshold (e.g., 10 mm)) and a width not more than a given width (Jahanshahi: Par. 76; i.e., the maximum computed length and width in this figure may be 410 mm. These quantities (i.e., width, length, depth, area, and volume) may be used to prioritize a large number of defects for repair efforts; the system detects defects with a maximum width to prioritize repairing as many as possible).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road surface detection device of Medasani to have further incorporated wherein the external environment recognition unit determines, as the position of the trench, a position in the width direction of the road where the reciprocal of the maximum differential value exhibits the convex shape that has a depth not less than a given depth and a width not more than a given width, as taught by Jahanshahi. Doing so would allow the system to distinguish between the flat road surface and depressed regions such as a trench or pothole (Jahanshahi: Par. 102; i.e., the Otsu .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of road surface detection includes Rahmes et al. (U.S. Publication No. 2013/0046471), Sachdeva et al. (U.S. Patent No. 10169680), Au et al. (U.S. Patent No. 8364334).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661